Citation Nr: 0830380	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral, i.e., 
right and left knee disorder, including internal 
derangement (claimed as degenerative arthritis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
October 1977 until retiring in November 1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The veteran alleges that he progressively developed a 
bilateral knee disability during the 20 years he served in 
the military, including from repeatedly climbing ladders and 
performing other chores, etc., while stationed on ships.  
Unfortunately, his claims require further development before 
the Board can fairly adjudicate his appeal.

The veteran's service medical records (SMRs) during his 20 
years of active duty make no reference to knee problems, 
except for a November 1981 report wherein he answered "Yes" 
to the question "have you ever had or have you now giving 
way of the knee."  As explanation for this relatively little 
documentation of problems with his knees while in the 
military, he says that he was reluctant to seek medical 
treatment during service because he did not want to be known 
as someone who was a malingerer - always running to sick 
bay.



The veteran was first diagnosed with a bilateral knee 
disability in 2003, approximately six years after retiring 
from the military in 1997.  In this regard, medical records 
dated in June 2003, September 2003, January 2005, and May 
2007 show diagnoses of internal derangement of both knees.  
He twice had surgery, initially in January 2005 on his right 
knee involving a right knee arthroscopy, partial medial 
meniscectomy, removal of loose bodies, and chondroplasty of 
the lateral femoral condyle.  He more recently had left knee 
surgery in May 2007 involving a left knee arthroscopy, 
partial medial meniscectomy, partial lateral meniscectomy, 
removal of loose body, and chondroplasty of the medial 
femoral condyle and trochlea.  These records further state 
that if his symptoms do not improve he will need total knee 
replacement (arthroplasty).

In light of the fact that the veteran has been diagnosed with 
a current bilateral knee disability (namely, internal 
derangement of both knees), that he reported experiencing 
knee problems on at least one occasion while on active duty 
in the military, and since there is insufficient competent 
medical evidence on file for VA to make a decision concerning 
his claim - insofar as whether his current bilateral knee 
disability dates back to his military service, the Board 
finds that he should be provided a VA compensation 
examination for a medical nexus opinion concerning this 
determinative issue.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).



Accordingly, this case is hereby REMANDED for the following 
development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of his bilateral knee 
disability (internal derangement, 
status-post two surgeries).  The 
designated examiner is specifically 
requested to indicate whether it is at 
least as likely as not (meaning 50 
percent or more probable) the veteran's 
current bilateral knee disability dates 
back to his 20 years of military service 
from October 1977 until his retirement in 
November 1997.  To assist in making this 
important determination, the examiner 
must review the claims file, including a 
complete copy of this remand, for the 
pertinent medical and other history, 
including concerning the type of wear-
and-tear trauma the veteran alleges to 
have experienced involving his knees 
while in the military, such as while 
stationed aboard ships.  The examiner 
must discuss the rationale of the 
opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


